Proceeding under Workmen's Compensation Act to determine liability of defendants to plaintiff, employee.
From order awarding compensation and fixing the amount, the defendants appealed to the Superior Court of Halifax County where the award of the Industrial Commission was approved and confirmed. From this judgment, the defendants appeal, assigning errors.
One member of the Court, Schenck, J., not sitting, and the remaining six being evenly divided in opinion whether the case should be affirmed or remanded for more specific findings of fact, the judgment of the Superior Court stands affirmed as the disposition of this appeal without becoming a precedent, accordant with the usual practice in such cases. Outlaw v.Asheville, 215 N.C. 790, 1 S.E.2d 559.
Affirmed.